56 F.3d 69NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Leon SIMMONS, Plaintiff-Appellant,v.Paul CASPARI;  William L. Webster, Defendants-Appellees.
No. 94-2792
United States Court of Appeals,Eighth Circuit.
Submitted:  May 16, 1995Filed:  May 25, 1995

Before McMILLIAN, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Leon Simmons appeals from the final order entered in the district court,1 dismissing his petition for a writ of habeas corpus under 28 U.S.C. Sec. 2254.  Simmons contends that the district court erred in holding that his claims are procedurally defaulted and in denying his request for an evidentiary hearing.  After a careful review of the record, we conclude that the district court correctly denied Simmons relief for the reasons set forth in its well-reasoned opinion.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable D. Brook Bartlett, United States District Judge for the Western District of Missouri